887 F.2d 332
281 U.S.App.D.C. 104
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.David B. ESTERSON, Appellant,v.Edward J. FINGERUT, et al.
No. 88-7236.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1989.

Before WALD, Chief Judge, RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  After full review of the case, the court has determined that appropriate disposition of the appeal does not warrant a published opinion.  See D.C.Cir.R. 14(c).


2
For the reasons indicated by the district court at the March 15, 1988 hearing, we are satisfied that Esterson's claim against Federal Insurance Corporation presents no genuine issue of material fact.  As the district judge stated, Golden River Corporation is the sole party named "applicant" in the document bearing a March 31, 1984 effective date and, correspondingly, the sole party listed as "insured" in the policy as issued on July 19, 1984.  The district judge dispositively observed that the listing of several "drivers" in the application does not render ambiguous the precise identification of Golden River Corporation as the sole applicant and, for purposes of the uninsured motor vehicle coverage in question, the sole insured at the time of Esterson's injury.  We find no cause to disturb that ruling.  Accordingly, it is


3
ORDERED and ADJUDGED that the entry of summary judgment for Federal Insurance Corporation pursuant to the district court's March 15 and August 17, 1988 orders be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).